Citation Nr: 0616494	
Decision Date: 06/06/06    Archive Date: 06/13/06

DOCKET NO.  97-20 328A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York



THE ISSUE

Entitlement to service connection for the claimed residuals 
of head injury.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel



INTRODUCTION

The veteran had active military service from September 1963 
to October 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 1995 rating decision by the 
RO.  

In January 2004, the Board reopened the veteran's claim of 
service connection for claimed residuals of head injury and 
remanded the issue to the RO for further development.  



FINDING OF FACT

The currently demonstrated head injury residuals, manifested 
by right homonymous hemianopsia with right visual field 
defect, visual loss in the right eye, reading and speech 
difficulties, and memory difficulties, are shown as likely as 
not to be the result of injuries that he suffered during 
service.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
residual disability manifested by right homonymous 
hemianopsia with right visual field defect, visual loss in 
the right eye, reading and speech difficulties and memory 
difficulties, are due to an injury that was incurred in 
active duty.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103(a), 
5103A, 5107, 7104 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2005).  



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 redefined VA's 
duty to assist a claimant in the development of a claim.  
However, given the favorable action taken hereinbelow, 
further discussion explaining how VA complied with this Act 
is unnecessary.  


Factual background

A careful review of the service medical records shows that, 
at enlistment, the veteran had defective vision.  The records 
show treatment for headaches in September 1963, trauma to 
both eyes from a fist strike in February 1964 and contusions 
of both eyelids from a punch to the face in April 1964.  His 
examination for discharge documented defective visual acuity, 
but no other pertinent abnormalities.  

The  private medical records for June 1981 to February 1998 
show that the veteran presented for hospitalization in August 
1981 in a confused and disoriented state; he reported no 
definite history of head injury.  A computed tomography scan 
of the head showed left parietal hemorrhage with 
intraventricular extension, and further diagnostic testing 
revealed an arteriovenous malformation (AVM) feeding mainly 
from the left posterior cerebral artery.  

In September 1981 the veteran underwent surgery in light of 
the AVM and intracerebral hematoma.  Subsequent treatment 
records document reading and verbal defects; he was 
considered to have left cerebral dysfunction.  

At a November 1990 VA examination, the veteran reported 
sustaining trauma to the left side of his forehead in 1963, 
resulting in a subconjunctival hemorrhage of the left eye; he 
noted that he experienced headaches for one month following 
the incident.  He also reported sustaining a head injury 
during a boxing match in 1965 when heavy cargo struck his 
head.  He explained that he did not lose consciousness, but 
did experience dizziness and headaches for three days.  
Following physical examination, the examiner diagnosed the 
veteran as status post head injury, AVM, intracerebral 
hematoma, left cerebral hemisphere, status post craniostomy 
and repair of the malformation.  

A December 1990 ophthalmological consultation diagnosed 
occipital lobe damage secondary to surgery for AVM.  A 
December 1990 VA psychologist examiner concluded that the 
veteran showed a severe decrement in cognitive functioning.  

The VA treatment records for December 1990 to November 2005 
show that the veteran reported in December 1990 that he 
experienced headaches and disorientation prior to the AVM 
surgery, but did not notice any other neurological symptoms; 
the clinician noted that the veteran's alexia and agraphia 
had resolved, and that he was neurologically stable.  

When neuropsychologically evaluated in May 1994, the veteran 
reported sustaining head injuries in service while boxing and 
also reported a post-service head injury where he was struck 
with a chair while teaching.  

The testing revealed extensive cognitive dysfunction with 
notable deficits in expressive language, verbal and nonverbal 
reasoning tasks, and new learning.  The examiner noted that 
possible etiologies included the post-service head injury, 
and the effects of pressure associated with the left 
hemisphere hemorrhagic event.  An October 2001 entry notes a 
past history of intracranial bleed probably secondary to 
intracranial aneurysm or hypercholesterolemia.  

In a September 1994 statement, a service comrade of the 
veteran reported that he witnessed an incident when another 
soldier struck the veteran in the eyes and nose with the heel 
of a boot.  He noted that the veteran fell unconscious when 
they reached the bathroom, hitting his head on the concrete 
floor, and that the veteran's head was hit again when someone 
opened the bathroom door.  He could not recall whether the 
veteran was taken to sickbay or returned to his rack.  

In several statements and during an April 1997 hearing at the 
RO, the veteran contends that, while in service, he was 
struck in the head by another marine's boot, and that he 
struck his head on overhead cargo during another occasion 
while in a boxing match.  

He testified that, following the first incident, he was 
placed on light duty, but absented himself without permission 
to see a private physician for treatment of symptoms.  The 
veteran argued that his in-service head traumas rendered him 
susceptible to the 1981 cerebral hemorrhage.  The veteran 
testified that he experienced neurologic symptoms after 
service, but first mentioned his problems for treatment 
purposes in 1977.  

In an August 1997 opinion, Dr. R. Jaffe noted that service 
records showed an injury to the face and eyes, but not a 
boxing injury to the head.  He concluded that "although it 
[was] possible, there [was] no significant likelihood that 
the injuries which occurred in 1964 and 1965 could have been 
of etiologic significance in the causation of either the 
[AVM] or the hemorrhage which occurred in 1981."   

The medical records received in September 1997 from the 
Social Security Administration include a February 1982 
neuropsychiatric consultation report from Dr. W. Head, who 
noted that following the left occipital AVM rupture, the 
veteran had anomia, dyslexia, dyscalculia, memory deficits, 
and right visual field deficit.  
 
The veteran attended a VA examination in October 2004.  The 
examiner noted that the veteran experienced one head injury 
in service (in 1963), and one after service.  Following 
physical examination, the examiner diagnosed the veteran with 
two head injuries, and with AVM surgery resulting in residual 
speech, reading, visual and memory difficulties.  

The examiner concluded, after reviewing the claims files, 
that it was at least as likely as not that the veteran had a 
current disability consistent with the head trauma incurred 
in service.  

The VA examiner identified the referenced disabilities as 
including right homonymous hemianopsia with right visual 
field defect, visual loss in the right eye, reading and 
speech difficulties, and memory difficulties.  He pointed out 
that the residuals occurred subsequent to the AVM, which in 
turn was subsequent to the head injury in service.  He 
reiterated that it was at least as likely as not that the 
above-referenced residuals were consistent with the head 
trauma incurred in service.  

Ostensibly because the October 2004 examiner did not conduct 
"[a]ll indicated testing" as instructed in the Board's 
January 2004 remand, the RO thereafter scheduled the veteran 
for a second VA examination in August 2005, which was 
conducted by a nurse and a physician.  

The examiners noted that the veteran's hemorrhage in 1981 was 
caused by the AVM.  They noted inconsistencies in the 
veteran's account of head injuries, and concluded that the 
claimed head injury residuals were most likely caused by or a 
result of the congenital AVM rupture, which in turn was 
unrelated to head traumas of any kind.  The rationale for 
their opinion was listed as "neuroscience literature."  

In November 2005, the RO requested another medical opinion in 
connection with the claim.  The RO's request stated that the 
veteran had only two head traumas in service (the February 
and April 1964 incidents recorded in the service medical 
records), both of which had resolved.  

In a January 2006 opinion, the physician who participated in 
the August 2005 examination indicated that he and the Chief 
of Neurological Services at a VA medical center had reviewed 
the claims files.  

The physician noted that the opinions of Dr. Jaffe, the 
October 2004 VA examiner, and the August 2005 VA nurse had 
been reviewed.  The physician indicated that the Chief of 
Neurological Services agreed with the VA nurse's opinion, 
except as to whether the AVM was congenital or developmental 
in origin; he believed it developmental.  

The physician indicated that the trauma described in the 
service medical records was not known to result in the 
development of an AVM.  He further noted that the AVM was 
responsible for the intracranial hemorrhage and resulting 
disabilities.  


Analysis

In this case, the Board finds that the evidence is in 
relative equipoise with respect to the claim of service 
connection for the residuals of head injury.  The veteran is 
shown to have current right homonymous hemianopsia with right 
visual field defect, visual loss in the right eye, reading 
and speech difficulties, and memory difficulties as the 
result of his intracranial hemorrhage in 1981, and there is 
conflicting medical opinions as to the likely etiology of the 
intracranial hemorrhage.  

The service medical records clearly document at least two 
injuries to his head, both in 1964 and involving blows from a 
fist.  The veteran also contends that there was another head 
injury when he was struck in the head by a boot.  

Although the records do not mention this last injury, the 
veteran's service comrade corroborated the occurrence of the 
incident in all material respects, and the veteran has 
testified under oath as to the incident.  The Board finds 
credible the veteran's testimony in this regard.  

The October 2004 VA examiner concluded that the veteran did 
have current residuals of a head injury occurring in service 
and suggested that the AVM discovered in 1981 was in some 
manner caused or aggravated by the head injury.  

The August 2005 and January 2006 opinions by a VA nurse and 
two VA physicians concluded instead that the intracranial 
hemorrhage leading to the current neurological residuals was 
caused by the AVM, which in turn was unrelated to any head 
injury in service.  The above opinions were based on 
consideration only of the two 1964 entries in the service 
medical records.  

Dr. Jaffe thought it possible, but unlikely, that the 
veteran's claimed head injuries caused the AVM or 
intracranial hemorrhage.  

Given these facts, the Board finds the evidentiary record 
serves to establish that the veteran sustained several head 
injuries in service, and that the current residuals of the 
1981 intracranial bleed resulting in right homonymous 
hemianopsia with right visual field defect, visual loss in 
the right eye, reading and speech difficulties, and memory 
difficulties, at least as likely as not was the result of 
head injury suffered in service.  

Accordingly, by extending the benefit of the doubt to the 
veteran, service connection for head injury residuals, 
manifested by right homonymous hemianopsia with right visual 
field defect, visual loss in the right eye, reading and 
speech difficulties, and memory difficulties, is warranted.  



ORDER

Service connection for the residuals of head injury, 
manifested by right homonymous hemianopsia with right visual 
field defect, visual loss in the right eye, reading and 
speech difficulties, and memory difficulties, is granted.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


